AILSHIE, J. —
The facts in this case are identical with the facts as contained in the statement preceding the opinion in the ease of Great Northern Ry. Co. v. Kootenai County, ante, p. 379, 78 Pac. 1078, decided at this present term, and therefore the judgment of the lower court will be reversed for the same- reasons and on the same grounds as given in that case.
The judgment of the district court is reversed and the cause remanded, with directions to the trial court to reinstate the appeal as taken from the board of county commissioners, and permit the appellant to file such undertaking for security of costs as the judge of that court shall deem sufficient for such purpose.
Sullivan, C. J., and Stockslager, J., concur.